Citation Nr: 0601535	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-29 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1965 to January 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In this decision, the RO denied entitlement to 
service connection for a right eye disability.

The Board remanded the case in July 2005 for development of 
the evidence.  The case has now returned for appellate 
consideration.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the 
veteran's strabismus, amblyopia ex-anopsia, esotropia, and 
right eye visual acuity of 20/400 pre-existed his entrance 
into active service.

2.  There is clear and unmistakable evidence that the 
veteran's strabismus, amblyopia ex-anopsia, esotropia, and 
right eye visual acuity of 20/400 was not aggravated by 
active service beyond is natural progression.


CONCLUSIONS OF LAW

A right eye disability was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1111, 5103, 
5103A (West 2002 & Supp. 2005);
38 C.F.R. §§ 3.159, 3.303, 3.304 (2005). 

2.  A right eye disability clearly and unmistakably pre-
existed active service and was no aggravated therein.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

VA satisfied this duty by means of a letters to the appellant 
issued in February 2002, July 2002, December 2002, September 
2003, and July 2005.  By means of these letters, the 
appellant was told of the requirements to establish 
entitlement to service connection for his eye disability.  He 
was advised of his and VA's respective duties and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  A Statement of the Case (SOC) issued in May 2004 and 
Supplemental Statement of the Case (SSOC) issued in September 
2005 informed him of the applicable law and regulations, the 
evidence reviewed in connection with him claim by VA, and the 
reasons and bases for VA's decision.  The RO initially denied 
these claims by rating decision of March 2002.  The VCAA 
notification of February 2002 was issued prior to this 
initial adverse decision.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
agency of original jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 124-28.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(l) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  Id. at 130.  (The 
appendix to the Mayfield decision contains a VA notification 
letter, affirmed by the Court, similar in format to the 
notification letters issued to the appellant in February 
2002, July 2002, December 2002, September 2003, and July 
2005.) 

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA compensation examinations in January 2002, 
April 2003, and August 2005.  These examinations noted the 
veteran's medical history, findings on examination, and the 
appropriate diagnoses and opinions.  Therefore, they are 
adequate for VA purposes.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), Charles v. Principi, 16 Vet. App. 370 
(2002).

The veteran's service, VA, Social Security Administration 
(SSA), and private treatment records have been obtained and 
incorporated into the claims file. However, parts of the 
veteran's medical records are missing.  The veteran testified 
in March 2005 that he had attempted to obtain these records 
and was informed that they were destroyed or he could no 
longer locate the healthcare provider.  Under the 
circumstances, the Board finds that there is no reasonable 
possibility that these records still exist and further 
development of this evidence would be futile.  See 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  As the veteran 
is aware of these missing records, the duty to notify him of 
an inability to obtain identified records has been met.  See 
38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  

The veteran testified at a Board hearing in March 2005 and a 
transcript of this hearing has been incorporated into the 
claims file.  In June 2003, the veteran informed VA that he 
had submitted all evidence pertinent to his current claims.  
Based on the above analysis, the Board concludes that all 
pertinent evidence (reasonably obtainable) regarding the 
issue decided below has been obtained and incorporated into 
the claims file. 

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).  Of course, 
an error is not harmless when it "reasonably affected the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); see also Mayfield, supra.  As all 
medical evidence obtainable by VA has been associated with 
the claims file, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters, SOC, 
and SSOC discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  The 
veteran informed VA in June 2003 that all evidence pertinent 
to the current claim had been submitted to VA.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim. 38 
U.S.C.A. § 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for a Right Eye Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In the alternative, the 
chronicity provisions of 38 C.F.R. § 3.303 are applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the Court, lay observation is 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for active service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or were clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 
1089, 1096-97 (Fed. Cir. 2004) (The burden falls on the 
government to rebut the presumption of soundness.)  A pre-
existing injury or disease will be considered to have been 
aggravated by active military, naval or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. 
Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  However, congenital or developmental defects are 
not disease or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c). 

A review of the service medical records reveal that on his 
enlistment examination of March 1965, the veteran 
specifically denied any prior medical history of eye trouble.  
However, he did acknowledge that he wore glasses with 
corrective lenses.  On examination, his eyes, pupils, and 
ophthalmoscopic testing were marked normal.  His ocular 
motility was initially marked "normal," but then changed to 
"abnormal."  The examiner noted that the veteran had a 
right medial strabismus of 20 degrees.  His visual acuity was 
reported to be 20/20 with each eye at distance and "J-1" at 
near vision.  The veteran was assigned a profile for his 
eyesight as "E-2," but found qualified for enlistment.  In 
September 1965, the veteran entered a U. S. Naval Training 
Center and was again found to be physically qualified to 
perform active duty.  His uncorrected visual acuity was 
reported to be 20/25 with each eye. 

A military outpatient record dated in early March 1966 noted 
the veteran's complaints of recurrent headaches.  An eye 
examination revealed slight right esotropia in the right eye.  
Visual acuity was 20/400 in the right eye and 20/20-2 in the 
left eye.  The examiner noted that the enlistment examination 
noted visual acuity in both eyes as 20/20, and then commented 
"[I] believe this incorrect - as does patient."  An entry 
approximately a week later, stated that he was in the process 
having an eye workup. 

In late March 1966, the veteran received an eye examination 
that found his visual acuity to be, without correction, as 
"hand motions" with his right eye and 20/20 with his left 
eye.  There was a note, which stated, "Unless properly 
occluded in left eye, he can see nasally through peek hole 
and read 20/20 with each eye." Retinoscopy showed that he 
needed a +3.00 sphere for each eye to correct his visual 
acuity.  A cycloplegic examination revealed his right eye was 
corrected to hand motions and his left eye corrected to 
20/20.  The impression was amblyopia ex-anopsia.  It further 
stated after consulting with another physician, "We feel the 
man should go on consult to [a military eye clinic] to 
document amblyopia...which is a longstanding duration and not 
six months only." 

A military ophthalmology consultation, dated in late March 
1966, stated that the veteran had only hand movement vision 
in his right eye.  When he came into the 
U. S. Navy six months before, he was noted to have 20/30 
vision in his right eye twice.  However, careful examination 
revealed hand movement or finger counting only if his left 
eye is properly occluded, otherwise, he "unknowingly" 
peeked around the occluder.  He was noted to have right 
esotropia.  His vision, without correction, was recorded as 
counting fingers with his right eye and 20/20 with his left 
eye.  Field vision testing showed a nasal scotoma of 
suppression for his right eye.  Left gross fields were 
normal.  Retinoscopy showed that he needed a +3.00 sphere for 
each eye.  A cycloplegic refraction improved his vision to 
counting fingers with his right eye and 20/20 with his left 
eye.  The examiner concluded "We feel this man should have 
documentation in his health record that he has amblyopia of 
long duration and not from a sudden loss in the past six 
months."

A note in April 1966 indicated the veteran's vision, without 
correction, was light projection only (LPO) for his right eye 
and 20/20 with his left eye.  His vision was further recorded 
as counting fingers at 10 feet with his right eye and 20/20 
with his left eye.  Cover testing revealed 14 to 16 prism 
diopters of right esotropia at distance and 18 to 20 prism 
diopters of right esotropia at near.  Schiotz intraocular 
pressures (with 5.5 g weight) were recorded as 17.5 in each 
eye.  During cycloplegic refraction, his vision improved to 
counting fingers at 15 feet with his right eye and 20/20 with 
his left eye.  A dilated fundus examination and slit lamp 
examination were recorded as normal for both eyes.  The 
impression was amblyopia ex-anopsia, right eye, due to 
esotropia, that the examiner found existed prior to the 
veteran's enlistment.

An entry in May 1966 recorded the veteran's complaint of 
having spots before his eyes, especially while doing close 
work and driving at night. "He has amblyopia, right eye, 
EPTE [existed prior to enlistment], will send to 
ophthalmology for consult regarding continued service."

Another ophthalmology consultation was given in June 1966.  
The examination request recorded a history of prior eye work-
ups.  It was noted that other examiners had reviewed the 
veteran's medical records and history from a private 
optometrist that the veteran had seen prior to his enlistment 
in the U. S. Navy.  These records reported a longstanding 
amblyopia ex-anopsia, right eye, due to esotropia, that had 
existed prior to his enlistment.  In the request for the 
consultation, it was noted that it appeared well established 
that the veteran's induction and other physical examinations 
were grossly in error in reference to visual acuity.  His 
visual acuity, right eye, was 20/400 or less, uncorrectable 
to much better than 20/400.  He was having complaints of 
scotomata and eye fatigue.  His vision was recorded as 
nothing for his right eye and 20/20 for his left eye.  The 
ophthalmologist agreed that the veteran's enlistment records 
of vision were in error.  It was further stated that he 
volunteered for service, was not drafted, and once he had 
been in over 90 days, he could not be released from active 
duty because of his poor vision in his right eye.  Therefore, 
the veteran was fit for retention in the service, and it went 
on to state that there were many one-eyed individuals who 
continued to remain on active duty and perform full duty 
without any difficulty.  It was further stated that had the 
poor vision in the veteran's right eye been picked up at his 
enlistment, he should have been considered unfit for 
enlistment.  The naval ophthalmologist found that the 
veteran's right eye problem had existed since his childhood 
and it was not the type that was symptomatic due to any 
organic problem.  The visual loss history remained static.  
It was documented he had a complete examinations by a 
previous ophthalmologist and his only findings were deep 
amblyopia secondary to esotropia, that had existed prior to 
enlistment. 

A note in his health record dated in August 1966, documented 
complaints of pain in his right eye and a known amblyopic who 
complained his right eye "feels like it is pulling in and 
out."  It was also noted that the veteran wanted out of the 
naval service.  The examination was unchanged from prior 
examination findings, and his fundi were recorded as normal.

An entry dated in November 1966, recorded the veteran was 
still complaining of periodic pain in his eyes.  The examiner 
noted that this was nothing new.  Intraocular pressures were 
recorded as within normal limits.  The veteran was given some 
aspirin to treat his complaints of eye pain.  It stated that 
examination in the past, including ophthalmoscopic testing, 
had been negative except for the amblyopia ex-anopsia, right 
eye, as noted previously.

In January 1967, the veteran complained of pain in his eyes, 
especially when reading.  The examiner recorded that the 
veteran's examination of his eyes was unchanged.  He was 
having the same symptoms and same findings.  He was found to 
have right esotropia, amblyopia, fundi normal.  This 
examination documented, "Patient is essentially a problem of 
inadequate personality and desires out of the service."

A March 1967 psychiatric evaluation recorded the entry 
"trying to get out of the Navy because of 20/400 vision and 
unable to make  [higher grade] as he cannot study."  The 
diagnosis was immature personality

An entry in July 1967 recorded a history of headaches and 
dizziness.  His uncorrected visual acuity was recorded as 
5/200 in his right eye and 20/20 with his left eye.  His 
fundus was recorded as normal.  It was recorded that he had 
keystone (?) amblyopia.  He failed a stereo test and passed a 
color vision test.

The veteran was given a separation examination in January 
1968.  It does not appear that any medical history was taken 
with this examination.  On examination, his eyes, 
ophthalmoscopic testing, pupils, and ocular motility were 
marked normal.  His distant vision was reported to be 20/20 
in each eye.  No physical profile was assigned and it appears 
that the examiner found the veteran qualified for discharge.

A private ophthalmology examination in April 1969 noted 
diagnoses of "old" amblyopia ex-anopsia in the right eye.  

A VA eye examination in August 1970 recorded that the 
veteran's service records showed pre-service defective vision 
disorder, with the veteran now claiming to be blind.  His 
vision, without correction, was recorded as 20/200 with each 
eye.  The veteran acknowledged a history of amblyopia of his 
right eye, and that vision in this eye had been poor since 
childhood.  A refraction was performed, but correcting his 
refractive error did not improve the vision in either eye.  
It was documented that he had a small right esotropia.  He 
also appeared to have over action of his right inferior 
oblique muscle.  His right disc, retina, and macula were 
recorded as within normal limits.  It was noted on the VA 
examination reported that the veteran had retired on a SSA 
medical disability due to his blindness a year before.  The 
diagnoses included right eye amblyopia ex-anopsia.

In June 1971, a private optometrist reported the veteran's 
uncorrected vision in the right eye to be 20/280 for distance 
and 20/65 for near vision.  After correction, his right eye 
vision was 20/280 for distance and 20/24 for near vision.  

A private ophthalmologist report was prepared in June 1971.  
This physician noted that he had previously examined the 
veteran, apparently in connection with SSA benefits.  He 
reported:

I sat [the veteran] down in the chair and 
examined his vision with a different 
chart than I had used on the previous 
examination.  With the new chart, [the 
veteran] could easily read 20/100 in the 
left eye.  On switching to the old chart, 
with which he had been more familiar, 
[the veteran] couldn't see the same 
letter of identical size, a few minutes 
later.  I brought the [veteran] up closer 
to the chart and had him read the letters 
at 10 feet and at 10 feet he could not 
see 10/80 or 10/60.  Continuous urging, 
and finally demanding, got a reluctant 
patient to read these letters.  [The 
veteran] became irritable and a bit 
belligerent, speaking to me in a loud 
annoyed voice.

On testing right eye, vision was 20/400 
as it was previously.

Opinion: This man does not come under the 
classification of a blind person.

In a letter of late June 1971, a county welfare department 
contacted VA with evidence that the veteran's overall vision 
had "improved."  This office indicated that the veteran no 
longer met the legal definition of blindness and his 
disability benefits had been discontinued or greatly reduced.  
Enclosed with this letter was the private ophthalmologist's 
report of June 1971 and clippings from a local newspaper, 
which reported the veteran actively participated in a local 
slow pitch softball league.

A VA compensation (eye) examination of November 1971, 
recorded the veteran's best-corrected visual acuity as 20/200 
with each eye.  It was determined that the visual loss in his 
right eye was from childhood amblyopia and that he had a 
right esotropia.  His right fundus was described as normal.  
The impression was stable condition, no return exam is 
necessary.

A state department of motor vehicle vision report, dated in 
June 2000, recorded the veteran's uncorrected visual acuity 
as 20/450 with his right eye and his vision, with correction, 
as 20/280 with his right eye.  The diagnoses were amblyopia 
of his right eye.

A VA ophthalmology note dated in December 2001, recorded a 
history of poor vision since 1969.  The veteran's visual 
acuity was recorded as 20/200 with each eye.  Fundus photos 
were taken, and he was noted to have arterial sclerosis of 
his right eye.  Impressions were probable presumed ocular 
histoplasmosis syndrome (POHS) and disc scars.

A private optometrist statement dated in December 2001 
(apparently from the an optometrist that had treated the 
veteran since his separation from military service) noted 
that the veteran had amblyopia in the right eye since early 
childhood.  It was noted that there had been no reduction in 
vision since the veteran's initial examination.

A VA ophthalmologic examination was given in January 2002.  
The veteran noted a medical history of a lazy eye since early 
childhood and crossing of his right eye.  The examination 
recorded best-corrected visual acuity of 20/200 with each 
eye.  The right eye had esotropia strabismus.  The diagnoses 
included amblyopia in the right eye.  The examiner found that 
the right eye amblyopia were consistent with poor vision of 
20/200.  There was no response to correction.

An optometry note, dated in February 2002, recorded a history 
of amblyopia in the right eye.  His best-corrected visual 
acuity was recorded as 10/125 -4 for his right eye.  His 
fundus examination revealed approximately 0.3 cupping of each 
optic disc.  The assessment was legal blindness due to 
macular scar and amblyopia.

An outpatient entry dated in March 2003, on a refraction 
sheet, recorded the veteran's corrected visual acuity as 
20/200 with each eye.  Applanation intraocular tension was 
recorded as 16 in his right eye.  The impressions were 
amblyopia (20/200) right eye, chorioretinal scar in the left 
eye, and that the veteran was legally blind.  

A VA compensation (eye) examination in April 2003 recorded a 
history that the veteran had poor vision in his right eye 
since an early age.  The ophthalmalogy examination recorded 
his corrected visual acuity as 20/800 with his right eye.  He 
was noted to have a positive, afferent, pupillary defect.  
Applanation intraocular tensions were recorded as 18 in each 
eye.  A fundus examination of the optic nerves, macula, 
retinal vessels, and retinal periphery were clear on the 
right side. Visual field testing stated that the right visual 
field was unsatisfactory due to very poor vision.  The 
diagnoses were dense amblyopia in the right eye, large 
macular scar in the left eye, and that the veteran had legal 
blindness.  It further stated that the veteran was a 65-year-
old male with a long history of dense amblyopia in his right 
eye.  He was determined to be functionally and legally blind 
and severely handicapped in his ability to work, ambulate, 
and read.

The veteran was afforded a VA compensation (eye) examination 
in August 2005.  He stated to the examiner that he had 20/20 
vision in his right eye when he entered military service in 
September 1965.  He alleged that his right eye vision became 
poor by the time he separated from active duty.  The veteran 
was reportedly told in 1968 (presumably by military 
healthcare professionals) that he had amblyopia in his right 
eye.  After review of the medical evidence in the claims file 
and examination of the veteran, the impressions included 
permanent decreased central visual acuity in the right eye 
due to amblyopia, which the examiner found had occurred in 
childhood.  The examiner commented:

The decreased visual acuity of this 
veteran's right eye is due to amblyopia 
ex-anopsia which is synonymous with 
deprivation amblyopia and is secondary to 
conditions that prevent light from 
entering the eye, which may included 
congenital ptosis, corneal opacity, or 
cataract, none of which this veteran had.  
This term has also been used to describe 
amblyopia secondary to suppression like 
that resulting from strabismus, which 
this veteran has, and an isometropia, 
which this veteran has or other 
amblyopicogenic refractive errors.

Dense ambloypia is used to describe the 
severity of the decrease in visual 
acuity.  According to the recording of 
[the veteran's] subjective visual acuity, 
he has dense amblyopia and visual acuity 
that is considered legally blind.  
Strabismus amblyopia is the most 
frequently encountered in the esotropic 
patient, and this [veteran] was recorded, 
on his enlistment physical, as having 20 
degrees of esotropia.  It was also 
documented on other exams that he had 
esotropia.  His visual acuity on his 
enlistment examination and on his release 
from active duty examination was recorded 
as 20/20 with each eye.  However, there 
were some notes in examinations during 
enlistment, which recorded that he did 
not always completely cover his left eye 
and was able to read the visual acuity 
chart with his left eye giving the 
impression that the vision in his right 
eye was much better than it was.

Amblyopia is not due to an unknown eye 
disease or injury.  Amblyopia is impaired 
foveal vision in the absence of organic 
disease and is most likely the result of 
lack of continuous use of one or both 
foveae for visual fixation.  It is 
basically a deprivation phenomenon caused 
by nonuse of fixation reflex.  Fixation 
must be developed early in life and used 
until a child is approximately 5 years 
old or amblyopia may develop.  The 
decrease in vision develops during the 
first decade of life and does not 
deteriorate thereafter.  Amblyopia is not 
due to an unknown eye disease or injury.

In reviewing this veteran's medical 
records, there are several entries, which 
record that he had amblyopia prior to 
entering the service, which is clearly 
documented and unmistakable.  Visual 
acuity of 20/400, on the day I examined 
him, is comparable to the best corrected 
visual acuity during his active duty, 
which was recorded as 20/200 to 20/400.  
There was no increase in the amblyopia 
ex-anopsia during his active military 
service and no decrease in his visual 
acuity.  Since there was no deterioration 
of his visual acuity, it can be clearly 
and unmistakably established that his 
amblyopia ex-anopsia was not aggravated 
beyond its natural progression by the 
veteran's military service. 

In numerous written contentions and at his Board hearing in 
March 2005, the veteran claimed that he entered active 
service with 20/20 vision in his right eye, which he alleged 
was corroborated by his service entrance examination.  He 
argued that while he may have had a pre-existing right eye 
condition when he entered active service, his military 
service aggravated his eyesight in the right eye.  He has 
related an eye injury while stationed in Okinawa in the late 
1960s, but this injury has been associated with the left eye 
not the right eye.  The veteran has alleged that his private 
healthcare providers noted an opinion that his right eye 
disability had been aggravated by his active service.  
However, he claims that this record is no longer available, 
as his private healthcare provider informed him that these 
records were destroyed after seven years.  See Espiritu at 
495; Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (Lay 
assertions of what a physician told a veteran does not 
constitute medical evidence of diagnosis or etiology.)

The veteran is correct that his right eye vision was reported 
to be 20/20 on his entrance examination of March 1965.  
However, this examination also found that the veteran's right 
eye was abnormal due to strabismus.  This abnormality has 
consistently been diagnosed and corroborated by subsequent 
service and post-service medical evidence.  There is clear 
and unmistakable evidence that he veteran's right eye 
strabismus pre-existed his military service.  The only 
evidence that contradicts this finding is the veteran's own 
lay statements; however, his opinion on his matter is not 
competent.  That is, he is not competent to determine the 
nature of anatomical abnormalities that may exist within the 
structure of his right eye.  See Espiritu, supra.

The Board also finds that there is clear and unmistakable 
evidence that the veteran's amblyopia ex-anopsia, esotropia, 
and poor vision in the right eye pre-existed his military 
service.  This has been corroborated by in-service medical 
opinions (which indicated that the veteran's pre-service 
optometric/ophthalmologic records had been obtained and 
reviewed in preparation for the in-service opinions) and all 
of the post-service medical opinions, to include the 
veteran's private optometrist opinion dated in 1971.  The 
medical evidence on this point is clear, unmistakably, and 
overwhelming.  

However, the separation examination of January 1968 reported 
the veteran's right eye to be normal and his vision was 
normal at 20/20.  The Board finds that these examination 
findings carry little probative weight.  Prior ophthalmology 
examination during active service had established the 
existence of amblyopia and esotropia, and found that the 
right eye vision was significantly impaired at 20/400.  The 
separation examination lacked a medical history and did not 
report any detailed examination findings.  There is no 
indication that the separation examiner had reviewed the 
veteran's pre-service optometric records, as had the naval 
optometrist and ophthalmologist that had established the 
existence of amblyopia ex-anopsia and esotropia.  Finally, 
this separation examination is clearly shown to be in error 
by the consistent post-service medical findings of amblyopia 
and esotropia that were found to pre-date the veteran's 
military service.  The only other possible opinion that 
contradicts this evidence is the veteran's lay opinion.  He 
is not competent as a layperson to determine diagnosis and 
etiology of a disorder; therefore, this opinion is not 
competent on this point.

The Board also finds that there is clear and unmistakable 
evidence that the veteran's right eye strabismus, amblyopia 
ex-anopsia, esotropia, and poor right eye vision was not 
aggravated by military service.  Visual acuity testing in 
March and June 1966 found his right eye sight to be 20/400 or 
that he could only recognize hand motions out of the right 
eye.  Medical opinion in March 1966 found that this level of 
visual acuity was long standing and had existed prior to 
enlistment.  The examiner of June 1966 also found this visual 
acuity to be static and pre-existed military service.  Eye 
examination in January 1967 found visual acuity unchanged and 
in March 1967 his visual acuity was again 20/400.  The 
private eye examinations conducted soon after separation from 
military service in August 1970 and June 1971 actually found 
an improvement in the veteran's right eye visual acuity at 
20/200 and 20/280, respectively.  Finally, the comprehensive 
eye examination of June 1971 determined after multiple 
testing that right eye visual acuity was 20/400, the same as 
that found to have existed prior to military service.  
Finally, the VA ophthalmologist's opinion of August 2005, 
based on a review of the entire medical history, opined that 
the veteran's right eye visual acuity continued to be 20/400 
and there was no change in his amblyopia and esotropia.  This 
examiner clearly found that the right eye disability had not 
been aggravated by active service and that the diagnosed 
abnormalities, to include the resulting visual acuity, were 
acquired during early childhood and did not deteriorate 
thereafter.  Thus, the Board finds that the consistent and 
overwhelming medical evidence and opinions over the 40 year 
period since the veteran's enlistment have revealed clear and 
unmistakable evidence that the veteran's right eye disability 
pre-existed his active service and was not aggravated by such 
service.

Finally, the veteran has presented lay evidence that either 
his visual acuity in the right eye was normal upon entrance 
into active service and/or that his pre-existing right eye 
abnormality was aggravated by his active service.  The Board 
finds this lay evidence is not credible.  See Washington v. 
Nicholson, slip op. 03-1828 (U.S. Vet. App. Nov. 2, 2005).  
As noted above, both military and post-service examiners 
found that the veteran did not report accurate results on eye 
chart examinations.  The evidence from the early 1970s, 
especially the examination report of June 1971, indicates 
that the veteran purposely reported false findings on his eye 
chart examinations in order to obtain welfare and SSA 
disability benefits.  At his Board hearing in March 2005, the 
veteran asserted that there was nothing wrong with his right 
eye visual acuity when he entered military service; however, 
the naval ophthalmology records in March 1966 clearly 
indicated that pre-service optometrist records noted such 
problems.  Based on this consistent evidence of inaccurate 
reporting by the veteran, the Board must conclude that his 
lay statements lack credibility regarding his visual acuity.  
See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) 
(An appellant's claims can be contradicted by his 
contemporaneous medical histories and complaints.)  

As there is clear and unmistakable evidence that the 
veteran's strabismus, amblyopia ex-anopsia, esotropia, and 
extremely poor right eye visual acuity pre-existed active 
service, the presumption of soundness at entrance to active 
service is overcome.  In addition, there is clear and 
unmistakable evidence that the veteran's right eye disability 
was not aggravated by his active service; therefore, the 
presumption of aggravation is overcome.  In sum, the most 
probative evidence does not establish that the veteran's 
right eye disability was incurred or aggravated during his 
active service.  Accordingly, the preponderance of the 
evidence is against the claim for entitlement to service 
connection for a right eye disability and the doctrine of 
reasonable doubt is not for application. See 38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right eye disability 
is denied.

	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


